       Case 6:20-cv-00066-DLC Document 115 Filed 09/30/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

DONALD J. TRUMP FOR                                 CV 20–66–H–DLC
PRESIDENT, INC., REPUBLICAN
NATIONAL COMMITTEE;                             (Consolidated with Case No. CV–
NATIONAL REPUBLICAN                                   20–67–H–DLC)
SENATORIAL COMMITTEE;
MONTANA REPUBLICAN STATE
CENTRAL COMMITTEE,
                                                         ORDER
                     Plaintiffs,

and

GREG HERTZ, in his official capacity
as Speaker of the Montana House of
Representatives; SCOTT SALES, in
his official capacity as President of the
Montana Senate, on behalf of the
Majorities of the Montana House of
Representatives and the Montana
Senate,

                     Intervenor-
                     Plaintiffs,

vs.

STEPHEN BULLOCK, in his official
capacity as Governor of Montana;
COREY STAPLETON, in his official
capacity as Secretary of State of
Montana,

                      Defendants,

and

                                            1
       Case 6:20-cv-00066-DLC Document 115 Filed 09/30/20 Page 2 of 2




DSCC, DCCC, and MONTANA
DEMOCRATIC PARTY,

                      Intervenor-
                      Defendants.


      Before the Court is Member-Plaintiffs’ motion for an expedited injunction

pending appeal. (Doc. 77.) The Court has already concluded Member-Plaintiffs’

claims have no merit. (Doc. 112 at 39.) As such, injunctive relief is not

appropriate.

      Accordingly, IT IS ORDERED that Member-Plaintiffs’ request for an

injunction pending appeal (Doc. 77) is DENIED.

      DATED this 30th day of September, 2020.




                                         2
